Citation Nr: 1545260	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-47 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for status post umbilical hernia repair.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to May 1999.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that the service-connected umbilical hernia repair may have worsened since the January 2009 VA examination.  In a January 2010 statement, the Veteran indicated that the residuals from his umbilical hernia repair were worsening.  He stated that the hernia was recurrent with pain and bulging.  He stated that he is receiving Social Security Administration (SSA) disability benefits due to the hernia and his inability to work.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the umbilical hernia repair.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also finds that additional VA examination is necessary to determine if the service-connected umbilical hernia repair is manifested by neurological manifestations.  Review of the record shows that there is evidence of chronic inguinal nerve pain.  See the December 2007 VA treatment record.  A March 2006 independent medical evaluation indicates that the hernia surgeries created an abdominal muscle/nerve sensitivity.  Thus, the Board finds that a VA examination including neurological examination is necessary to assist in determining whether a higher disability rating is warranted for the service-connected umbilical hernia repair.    

The AOJ should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the service-connected umbilical hernia.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

The AOJ should associate the SSA records with the Veteran's Virtual VA or VBMS file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected umbilical hernia since September 2010.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Associate the SSA records with the Veteran's Virtual VA or VBMS file.  

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected umbilical hernia.  The examiner should report all manifestations due to the service-connected status post umbilical hernia and indicate whether the umbilical hernia repair is manifested by neurological manifestations such as nerve damage and/or nerve pain or muscle injury or damage.  A complete rationale is required for all opinions rendered.
 
4.  Readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


